Exhibit 10.8

FIFTH AMENDMENT TO SUBLEASE BETWEEN

325 CORPORATE DRIVE II, LLC

AS “SUBLESSOR’

AND

BOTTOMLINE TECHNOLOGIES, INC.

AS “SUBLESSEE”

THIS FIFTH AMENDMENT TO SUBLEASE (this “Fifth Amendment”) is made on this 12 day
of March, 2014 by and between 325 CORPORATE DRIVE II, LLC, (“Sublessor”) and
BOTTOMLINE TECHNOLOGIES, INC. (“Sublessee”), the parties to a certain Sublease
dated August 31, 2000, as amended by a certain First Amendment to Sublease (the
“First Amendment”) dated December 29, 2000, a certain Second Amendment to
Sublease (the “Second Amendment”) dated September 19, 2001, a certain Third
Amendment to Sublease (the “Third Amendment”) dated June 30, 2010, and a certain
Fourth Amendment to Sublease (the “Fourth Amendment”) dated April 1, 2012 (as
amended, the “Sublease”) all relating to the building located at 325 Corporate
Drive, Pease international Tradeport, Portsmouth, New Hampshire (“Building”).
All capitalized terms contained in this Fifth Amendment shall have the meanings
given to them in the Sublease.

WHEREAS, Sublessee desires to increase its square footage in the Building
subject to the Sublease to a total of approximately Eighty-Five Thousand Four
Hundred Twenty Seven (85,427 RSF) rentable square feet (“Premises”}, and

WHEREAS, in connection with Sublessor’s arrangement of an early termination of
its lease with Alpha Flying, Inc., Sublessor has additional space (“Expansion
Space”) available for Sublease to Sublessee, and

WHEREAS, the parties desire to extend the present term of the Sublease for an
additional five (5) years from its present termination date of April 30, 2022 to
April 30, 2027, including said Expansion Space, and

WHEREAS, the parties desire to establish the rent for said additional five years
to be fixed at $14.50 NNN per rentable square foot for the entire Premises, and

WHEREAS, the parties desire to amend the Sublease to increase the Premises to
85,427 RSF, to extend the term of the Sublease and to fix the rent for the
extended term and to modify certain other terms and conditions thereof, and

WHEREAS, the parties agree that this Fifth Amendment and all of its terms are
conditioned on, and the effective date of the Fifth Amendment shall be
established as of, the date on which the Sublessor has concluded a mutually
satisfactory arrangement with Alpha Flying, Inc. for the termination of its
lease and Alpha Flying, Inc. has vacated the Expansion Space and this Amendment
has been approved by the Pease Development Authority (“Effective Date”).



--------------------------------------------------------------------------------

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and agreed, the parties agree that the Sublease
shall be, and is hereby, amended as of the Effective Date ( as set forth above)
as follows:

 

  1. Sublessor shall use its best efforts to deliver the Expansion Space to
Sublessee by no later than May 1, 2014.

 

  2. The defined terms “Subleased Premises”, “Premises” and “Premises Subleased”
as they appear in the Sublease shall mean Eighty Five Thousand Four Hundred
Twenty-Seven (85,427 RSF) rentable square feet located on the 151 2”d, 3rd and
4th floor(s) of the Ninety Six Thousand Six Hundred Eleven (96,611) square foot
building (as defined in the third amendment) at 325 Corporate Drive, Portsmouth,
New Hampshire (the “Building”), which Premises are shown in the Plans attached
hereto as Exhibit 1. Notwithstanding anything contained in the Sublease, as
amended hereby, to the contrary, Sublessor and Sublessee hereby acknowledge and
agree that from and after the Effective Date, the defined terms “Subleased
Premises”, “Premises” and “Premises Subleased” shall mean 85,427 RSF.

 

  3. Exhibits 1 and 2 to the Sublease and Exhibit I to the Third Amendment are
hereby deleted in their entirety and Exhibit 1 hereto is added in their place.
Exhibit 1 hereto is a plan or plans showing the Subleased Premises leased under
the Sublease, as amended hereby.

 

  4. Article 3, Section 3.1, as amended, of the Sublease is hereby further
amended to provide that the Base Term of the Sublease shall extend through
April 30, 2027.



--------------------------------------------------------------------------------

  5. Article 4, Section 4.1, as amended, of the Sublease is hereby further
amended to provide that the Base Rent calculation shall be made on the basis of
85,427 RSF times the then per square foot charge paid by Sublessee under
Section 4.1 of the Sublease, as amended, increased annually as provided for in
said Section 4. 1 plus any other additional charges payable by Sublessee under
the Sublease. In addition, Article 4, Section 4.1, as amended, is hereby further
amended to provide that the Base Rent for the final five years of the Base Term,
2022 to 2027, shall be established at a fixed rate of $14.50 per rentable square
foot equaling an annual rent of $1,238,691.50 and a monthly rent of $103,224.29.
as set shown in the following table: 1

 

Lease Year Beginning in:

   Rent per
SF      Total Leased
Rentable
Square Feet      Total NNN Rent      Monthly Rent  

May-14

   $ 11.54         85,427       $ 985,827.58       $ 82,152.30   

May-15

   $ 11.82         85,427       $ 1,009,747.14       $ 84,145.60   

May-16

   $ 12.11         85,427       $ 1,034,520.97       $ 86,210.08   

May-17

   $ 12.40         85,427       $ 1,059,294.80       $ 88,274.57   

May-18

   $ 12.69         85,427       $ 1,084,068.63       $ 90,339.05   

May-19

   $ 13.00         85,427       $ 1,110,551.00       $ 92,545.92   

May-20

   $ 13.31         85,427       $ 1,137,033.37       $ 94,752.78   

May-21

   $ 13.63         85,427       $ 1,164,370.01       $ 97,030.83   

May-22

   $ 14.50         85,427       $ 1,238,691.50       $ 103,224.29   

May-23

   $ 14.50         85,427       $ 1,238,691.50       $ 103,224.29   

May-24

   $ 14.50         85,427       $ 1,238,691.50       $ 103,224.29   

May-25

   $ 14.50         85,427       $ 1,238,691.50       $ 103,224.29   

May-26

   $ 14.50         85,427       $ 1,238,691.50       $ 103,224.29   

 

1  Commencing on the Effective Date ,the Base Rent shall be increased on the
basis of the 85,427 RSF occupied by Sublessee times the per square foot charge
then paid by Sublessee under Section 4.1 of the Sublease, as amended

 

  6. In accordance with Article 4, Section 4.3.2, Subsection (c) Sublessee’s
Proportionate Share shall be increased to reflect the number of rentable square
feet in the Premises. The new Proportionate Share for the Sublessee will equal
89.39%. In the event that the Sublessee and Sublessor should agree that
Sublessee will take the remaining space in the Building occupied by David
Wendell Associates, Inc. (“Wendell Premises”) or any portion thereof, it is
agreed that said Wendell Premises consists of Eleven Thousand One Hundred Eighty
Four Rentable Square Feet (11,184 RSF). If the Sublessee should sublease the
Wendell Premises, Sublessee would then occupy 100% of the Building and its
Proportionate Share would then equal 100%.

 

  7. The Expansion Space shall be delivered to Sublessee in “as is” condition,
and all other terms and conditions of the Sublease shall apply to such Expansion
Space.

 

  8. Sublessee accepts the Subleased Premises in their current condition, “as
is” and Sublessee recognizes that it is not receiving any tenant allowance from
Sublessor in connection with the execution of this Fifth Amendment, and
Sublessor shall provide no “Tenant Improvements” thereto. Nothing contained
herein, however, shall be deemed to alter or modify Sublessor’s maintenance and
repair obligations, as specifically set forth in the Sublease.

 

  9. Any improvements in the Subleased Premises to be constructed by Sublessee
shall be (i) in accordance with plans and specifications approved in advance by
Sublessor and, if required under the Prime Lease, the PDA, such approval not to
be unreasonably withheld, conditioned or delayed by Sublessor, (ii) shall be
done in a good and workmanlike



--------------------------------------------------------------------------------

  manner, and in compliance with all applicable laws and all lawful ordinances,
regulations and orders of governmental authority and insurers of the Premises
and Article 10 of the Sublease, and (iii) performed by Sublessee through a
licensed, general contractor approved in advance by Sublessor, such approval not
to be unreasonably withheld, conditioned or delayed; provided, however,
Sublessor acknowledges that Sublessee shall not be required to use union
contractors and subcontractors in connection with the construction of such
improvements in the Subleased Premises. Sublessee shall pay, when due, any and
all amounts owed for material and/or labor used in connection with such
construction, and shall defend, indemnify and hold Sublessor harmless from any
and all claims arising out of such construction. Sublessee shall promptly cause
any mechanics liens placed on the property located at 325 Corporate Drive,
Portsmouth, New Hampshire to be released and discharged. In no event shall
Sublessee be required to pay a construction management fee and/or any other fee
to Sublessor or its representatives, employees or agents in connection with
Sublessor’s review of Sublessee’s proposed plans and specifications for the
construction of such improvements. During Sublessee’s construction of the
improvements in the Subleased Premises, Sublessee shall have the right, at no
additional cost to Sublessee, to access the Expansion Space for the purpose of
constructing approved Tenant Improvements and the installation of furniture and
equipment at reasonable times and upon reasonable notice to Sublessor, provided
said access does not interfere with other Tenants’ use of the Building.

 

  10. Section 4 (b) of the Third Amendment to the Sublease which requires
Sublessor to maintain at its own cost the security system for the Building is
hereby deleted in its entirety.

 

  11. Sublessee, in regard to the new Premises of 85,427 RSF, hereby waives any
right it may possess under Section 6 of the Fourth Amendment to relinquish or
terminate the Sublease as amended as to any or all of said square footage of the
Premises during any term of the Sublease as amended.

 

  12. Sublessee acknowledges and agrees that Sublessor is not responsible for
the fees of any agents or real estate brokers in relation to this Sublease and
this Fifth Amendment and hereby agrees to indemnify, defend and hold harmless
Sublessor against and from any claims, damages, causes of action, costs and
expenses arising out of any such purported brokerage arrangement or involvement.



--------------------------------------------------------------------------------

  13. Article 28 of the Sublease, as amended, is hereby deleted in its entirety
and the following substituted in its place:

ARTICLE 28. NOTICES All notices and other communications authorized or required
hereunder shall be in writing and shall be given by mailing the same certified
or registered mail, return receipt requested, postage prepaid or by mailing the
same by Express Mail or by having the same delivered by a commercial delivery
service to the following address, until either party shall notify the other in
writing of a different address:

 

If to Sublessor:    325 Corporate Drive II LLC   

c/o Kane Management Company

210 Commerce Way, Suite 300

   Portsmouth, NH 03801 With a copy to:    William J. Tinti, Esq.    TINTI,
QUINN, GROVER & FREY, P.C.    27 Congress Street, Suite 414   

Salem, MA 01970

tinti@tintilaw.com

If to Sublessee:    At the Premises    Attention: Thomas Loureiro With a copy
to:   

Paul Jakubowski, Esq.

WILMERHALE

   60 State Street    Boston, MA. 02109    And   

Stanley, Esrey & Buckley, LLP

1230 Peachtree Street, Suite 2400

   Atlanta, GA 30309    Attention: Robert E. Stanley, Esq.

 

  14. In all other respects, except as herein amended, the parties ratify and
confirm that the terms and provisions contained in the Sublease shall remain in
full force and effect and continue to apply to and bind the parties.

 

  15. The Sublease, as amended to date (including this Fifth Amendment),
contains and sets forth the entire agreement and understanding of the parties
hereto with respect to the subject matter contained herein, and supersedes and
cancels all prior agreements and understandings between the parties, whether
oral or written, with respect to the subject matter hereof.

 

  16. Sublessee expressly agrees that it is not relying on any representations,
statements or understandings, written or oral, other than those expressly set
forth herein, in subleasing the Premises. Sublessee was not induced by Sublessor
or its agents, servants, or employees to sublease the Premises. Sublessee
acknowledges and agrees that it had an opportunity to obtain independent counsel
and have said counsel review this Fifth Amendment prior to its signing. By
signing below, Sublessee agrees that all terms of the amendment are set forth in
this Fifth Amendment and that the Sublessee has read and understands these
terms.



--------------------------------------------------------------------------------

  17. This Fifth Amendment may be executed in counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument.

 

  18. This Fifth Amendment shall bind the heirs, executors, administrators, and
assigns of Sublessor and Sublessee.

 

  19. Unless the context requires otherwise, the tenns used herein shall be
construed in conformity with the definitions set forth in the Sublease.

 

  20. Sublessee warrants that it has legal authority to operate and is
authorized to do business in the State of New Hampshire. Sublessee also warrants
that the person or persons executing this Fifth Amendment on behalf of Sublessee
has authority to do so and fully obligate Sublessee to all terms and provisions
of the Sublease and this Fifth Amendment.

 

  21. Sublessor agrees to cooperate with Sublessee with respect to the
preparation and recording of a new amendment to the Memorandum of Lease.

IN WITNESS THEREOF, Sublessor and Sublessee have duly executed this Fifth
Amendment to the Sublease on the day and year first written above.

 

SUBLESSOR: 325 CORPORATE DRIVE II, LLC By:   /s/ Michael Kane  

 

Name:   Michael Kane Its:  

Managing Member

SUBLESSEE: BOTTOMLINE TECHNOLOGIES, INC. By:   /s/ Kevin Donovan  

 

Name:   Kevin Donovan Its:  

Chief Financial Officer



--------------------------------------------------------------------------------

Bottomline

Technologies.

  

phone 603.436.0700

fax 603.436.0300

www.bottomline.com

    

Bottomline Technologies

325 Corporate Drive

Portsmouth, NH 03801-6808

March 12, 2014

Michael Kane

325 Corporate Drive II, LLC

210 Commerce Way, Suite 300

Portsmouth, NH 03801

Dear Michael,

In connection with the execution of the Fifth Amendment to the Sublease between
325 Corporate Drive II, LLC and Bottomine, it is our understanding that, under
the Fifth Amendment, Bottomline would continue to have two five-year renewal
options following expiration of the Base Term on April 30, 2027.

Please acknowledge your agreement with this understanding by signing in the
space provided below.

 

Best Regards, /s/ Kevin Donovan Kevin Donovan Chief Financial Officer
ACKNOWLEDGED AND AGREED: 325 Corporate Drive II, LLC By:   /s/ Michael Kane  

 

  Michael Kane